                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                                    5:16-cv-214

JANET L. HAMM,                                )
Plaintiff,                                    )
                                              )
       v.                                     )
                                              )               ORDER
ANDREW SAUL,                                  )
Commissioner Of                               )
Social Security,                              )
              Defendant.                      )


       This action is before the Court on Plaintiff’s Motion for attorney fees under § 406(b) of the

Social Security Act. (Doc. No. 21).

       It is therefore ORDERED that, pursuant to the above, the Commissioner pay the sum of

$1,402.50 to Plaintiff’s Counsel in full satisfaction of any and all claims arising under § 406(b) of

the Social Security Act.



 Signed: May 5, 2020




         Case 5:16-cv-00214-MOC Document 23 Filed 05/05/20 Page 1 of 1
